IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


        CLARENCE CARNELL GASTON v. STATE OF TENNESSEE

                   Direct Appeal from the Circuit Court for Obion County
                            No. C07-218 William B. Acree, Judge



                     No. W2007-01841-CCA-R3-HC - Filed May 20, 2008



        The Petitioner, Clarence Carnell Gaston, appeals the lower court’s denial of his petition for
habeas corpus relief. The State has filed a motion requesting that this Court affirm the trial court
pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner has failed to comply
with the procedural prerequisites for seeking habeas corpus relief. Accordingly, we affirm the trial
court’s dismissal.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS and J.C.
MCLIN , JJ., joined.

Clarence Carnell Gaston, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Michael Moore, Solicitor General; Lacy Elaine
Wilber, Assistant Attorney General, for the appellee, State of Tennessee.


                                   MEMORANDUM OPINION


       The Petitioner, Clarence Carnell Gaston, along with two co-defendants Miqwon Deon Leach,
and Mario Deangalo Thomas, were convicted by an Obion County Circuit Court jury of conspiracy
to commit second degree murder, second degree murder, and first degree felony murder. The jury
sentenced each defendant to life without the possibility of parole for the first degree murder
convictions. The trial court merged the second degree murder convictions into the convictions for
felony murder and sentenced the defendants to eight years for the conspiracy convictions, to be
served concurrently to their life sentences without possibility of parole. See State v. Clarence


                                                 1
Carnell Gaston, Miqwon Deon Leach and Mario Deangalo Thomas, No. W2001-02046-CCA-R3-
CD (Tenn. Crim. App., at Jackson, Feb. 7, 2003), perm. to appeal denied, (Tenn. Sept. 2, 2003). On
direct appeal, this Court affirmed the Petitioner’s convictions and sentences, but remanded the matter
to the trial court for entry of a corrected judgment form for Petitioner Gaston's conspiracy conviction
to reflect that he was found guilty by a jury. Id. The Petitioner later sought post-conviction relief,
which was unsuccessful. See Clarence Carnell Gaston v. State, No. W2004-01703-CCA-R3-PC
(Tenn. Crim. App., at Jackson, Jun. 21, 2005).


        On July 11, 2007, the Petitioner filed a writ of habeas corpus relief in the Obion County
Circuit Court. As basis for relief, the Petitioner alleged that his sentence of life without parole
constitutes an indeterminate sentence, and, is therefore illegal and void. The Petitioner further
alleged that the sentence for murder in the second degree was fifteen to twenty-five years. The
Petitioner finally alleged that his protections against double jeopardy protections were violated in
that he was convicted of both felony murder and the underlying felony. The Petitioner asserted that
he was requesting review in the Obion County Circuit Court because this was the court in which he
received his sentences and that the Obion County Circuit Court had access to the records of his case.1
The Petitioner is incarcerated at the West Tennessee State Prison in Henning, Tennessee. By order
entered July 17, 2007, the habeas corpus court concluded that the Petitioner should have filed in
another court and dismissed the petition. The habeas corpus court did not elaborate on its basis for
this conclusion. The Petitioner timely appealed to this Court.

       The determination of whether to grant habeas corpus relief is a question of law. As such,
we will review the habeas corpus court's findings de novo without a presumption of correctness.
Moreover, it is the petitioner's burden to demonstrate, by a preponderance of the evidence, “that the
sentence is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).


        Article I, section 15 of the Tennessee Constitution guarantees an accused the right to seek
habeas corpus relief. See Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A writ of habeas corpus
is available only when it appears on the face of the judgment or the record that the convicting court
was without jurisdiction to convict or sentence the defendant or that the defendant is still imprisoned
despite the expiration of his sentence. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); Potts v.
State, 833 S.W.2d 60, 62 (Tenn. 1992). In other words, habeas corpus relief may be sought only
when the judgment is void, not merely voidable. See Taylor, 995 S.W.2d at 83. “A void judgment
‘is one in which the judgment is facially invalid because the court lacked jurisdiction or authority
to render the judgment or because the defendant's sentence has expired.’ We have recognized that
a sentence imposed in direct contravention of a statute, for example, is void and illegal.” Stephenson
v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000) (quoting Taylor, 955 S.W.2d at 83).



1
W e note that the second page of the Petitioner’s petition indicates that it was being filed in the Lauderdale County
Circuit Court.

                                                           2
        However, if after a review of the habeas petitioner's filings the habeas corpus court
determines that the petitioner would not be entitled to relief, then the petition may be summarily
dismissed. T.C.A. § 29-21-109; State ex rel. Byrd v. Bomar, 381 S .W.2d 280 (Tenn.1964). Further,
a habeas corpus court may summarily dismiss a petition for writ of habeas corpus without the
appointment of a lawyer and without an evidentiary hearing if there is nothing on the face of the
judgment to indicate that the convictions addressed therein are void. Passarella v. State, 891 S.W.2d
619 (Tenn. Crim. App. 1994), superceded by statute as stated in State v. Steven S. Newman, No.
02C01-9707-CC-00266 (Tenn. Crim. App., at Jackson, Mar. 11, 1998).


        The procedural requirements for habeas corpus relief are mandatory and must be scrupulously
followed. Hickman v. State, 153 S.W.3d 16, 19-20 (Tenn.2004); Archer, 851 S.W.2d at 165. “A
habeas corpus court may properly choose to dismiss a petition for failing to comply with the statutory
procedural requirements.” Hickman, 153 S.W.3d at 21. The State argues that the Petitioner filed his
petition in the wrong court. The Petitioner is incarcerated in Lauderdale County. He filed his writ
in the Obion County Circuit Court. Under Tennessee Code Annotated section 29-21-105, “[t]he
application should be made to the court or judge most convenient in point of distance to the
applicant, unless a sufficient reason be given in the petition for not applying to such court or judge.”

        The Petitioner argues that a sufficient reason to file in Obion County Circuit Court is the
convicting court is in possession of the records pertaining to the sentence. However, this Court has
repeatedly held that this is not a sufficient reason for filing in a court other than one where the
petitioner is located. See, e.g. Larry L. Halliburton v. State, No. W2001-00755-CCA-R3-CO (Tenn.
Crim. App., at Jackson, Jan. 30, 2002), perm. to appeal denied, (Tenn. July 1, 2002); Jimmy Wayne
Wilson v. State, No. 03C01-9806-CR-00206 (Tenn. Crim. App., at Knoxville, June 24, 1999), perm.
to appeal denied, (Tenn. Nov. 22, 1999); Charles Bryant v. State, No. 03C01-9803-CR-00115
(Tenn. Crim. App., at Knoxville, May 4, 1999). The Petitioner has failed to comply with Tennessee
Code Annotated section 29-21-105, and this alone is an adequate basis for the trial court to dismiss
his petition. See Clifford W. Rogers v. State, No. W2002-02268-CCA-R3-CO (Tenn. Crim. App.,
at Jackson, March 25, 2003).


        Additionally, even had the Petitioner filed his petition in the correct court, he has still failed
to comply with the statutory requirements for seeking habeas corpus relief. One of the statutory
requirements for a petitioner to properly petition for a writ of habeas corpus is to annex a copy of
the judgment. T.C.A. § 29-21-107(b)(2) (2006). Without a copy of the judgments, the habeas court
cannot review the judgments for voidness. Moreover, the Tennessee Supreme Court stressed the
importance of the petitioner including all required documents when it held that “without question,
the procedural provisions of the habeas corpus statutes are mandatory and must be followed
scrupulously.” Archer, 851 S.W.2d at 165. In this case, the Petitioner did not include a copy of his
challenged judgments from Obion County. The Petitioner has failed to meet the “scrupulous”
standard. Because this Court does not have a copy of the Petitioner's judgments to properly


                                                    3
determine if the judgment was void on its face, we cannot grant habeas corpus relief.

       Rule 20 of the Rules of the Court of Criminal Appeals provides:

       The Court, with the concurrence of all judges participating in the case, when an
       opinion would have no precedential value, may affirm the judgment or action of
       the trial court by memorandum opinion rather than by formal opinion, when:
       (1)(a) The judgment is rendered or the action taken in a proceeding before the trial
       judge without a jury, and such judgment or action is not a determination of guilt,
       and the evidence does not preponderate against the finding of the trial judge,....

We determine that this case meets the criteria of the above-quoted rule and, therefore, we grant
the State's motion filed under Rule 20, and we affirm the judgment of the habeas corpus court.




                                                     ___________________________________
                                                                ALAN E. GLENN, JUDGE




                                                4